DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 11, 14-16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., “Algorithm and Software for Simulation of Spiking Neural Networks on the Multi-Chip SpiNNaker System,” in 2010 Intl. Joint Conf. Neural Networks (2010) (“Jin”) in view of Kean (US 5500609) (“Kean”).
Regarding claim 1, Jin discloses “[a]n apparatus comprising:
a plurality of neurons, each neuron uniquely identifiable with a neuron identifier (ID) (when a neuron fires, packets referred to as routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers to a pre-loaded routing table in each router and finally arrives at a destination fascicle processors – Jin, sec. III(A), first paragraph; see also Fig. 1 (showing that the routing key contains a neuron ID uniquely identifying the neuron));
at least one memory to store, in a connections table, neuron addresses … to establish fan-in and/or fan-out connections between the neurons (processor can easily find associated synaptic weights to fired neuron by matching the incoming spike packet with entries in a routing table; lookup table [connections table] organized in a binary tree maintains the mapping between the routing key and the synaptic block in SDRAM – Jin, sec. III(C); see also Figs. 4 (showing that the lookup table stores, inter alia, a source fascicle address), 2 (showing fan-out from pre-synaptic processors to post-synaptic processors)); and

receive a spike signal from a first neuron of the plurality of neurons (when a neuron fires [spikes], packets referred to as routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers to a pre-loaded routing table in each router and finally arrives at a destination fascicle processors – Jin, sec. III(A), first paragraph); 
perform a lookup in the connections table to obtain a first neuron address associated with the first neuron (event-address mapping scheme keeps synaptic weights at the post-synaptic end and sets a relationship (in the lookup table) between the spike event and the address of the synaptic weight; hence no synaptic weight information needs to be carried in a spike event; when a neuron fires, routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers according to a pre-loaded routing table in each router, and finally arrives at the destination fascicle processors – Jin, sec. III(A), first paragraph; see also Figs. 1 (showing that the routing keys contain, inter alia, a fascicle ID [neuron address]), 4 (showing that the fascicle ID corresponds to the source fascicle))…; … [and]
transmit a spike signal to each of the identified neurons to cause each of the identified neurons to perform spike integration and/or synaptic weight updates (when a neuron fires, packets referred to as routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers according to the pre-loaded routing table in each router, and finally arrives at the destination fascicle processors – Jin, sec. III(A), first paragraph; weights in synaptic block transferred to data tightly coupled memory will be loaded into a 16-element circular input array; updating of the weight is reconfigurable and can be designed according to the type of synapse – id. at last paragraph before sec. IV).”
Kean discloses “at least one memory to store … addresses with wildcard values (wildcard register [memory] allows many cell configuration memories in the same column of cells to be written simultaneously with the same data; in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) to be addressed– Kean, col. 29, l. 20-col. 30, l. 1; see also Figs. 32a-c) ….”
Kean further discloses that “the first … address contain[s] at least one wildcard value (in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) [IDs] to be addressed  – Kean, col. 29, l. 51-col. 30, l. 1; see also Figs. 32a-c)….”
Finally, Kean discloses “translat[ing] the first … address containing the at least one …wildcard value into two or more … IDs by permuting the at least one wildcard value in the first … address with 0 and 1 to generate the two or more … IDs, each of the two or more … IDs identifying a different [address] (in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) [IDs] to be addressed [note that all addresses are different] – Kean, col. 29, l. 51-col. 30, l. 1; see also Figs. 32a-c)….”
Jin and Kean both relate to addressing schemes and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to use wildcard values in the addressing scheme, as disclosed by Kean, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for greater flexibility and efficiency in the addressing scheme than would be available in a one-to-one scheme.  See Kean, col. 29, l. 20-col. 30, 

Regarding claim 7, Jin, as modified by Kean, discloses that “the at least one memory comprises:
a virtual bank to store connection information for each neuron including synaptic weights, fan-in connections, and fan-out connections (SDRAM used for synaptic weight storage [memory] comprises a number of banks, each of which is associated with one of the processors on the chip; banks also contain synaptic words each of which contains a post-synaptic neuron ID [fan-in and fan-out connections] – Jin, sec. III(B); see also Figs. 2-3 [Fig. 2 especially shows fan-in and fan-out connections between pre-synaptic neurons and post-synaptic neurons]).”

Regarding claim 11, Jin discloses “[a] method comprising:
assigning a unique neuron address to each one of a plurality of neurons in a neuromorphic computer, each neuron address to uniquely identify one of the plurality of neurons (routing key for each neuron in a SpiNNaker neuromorphic chip comprises a fascicle ID and a neuron ID – Jin, Fig. 1); 
storing, in at least one memory, a connections table comprising neuron addresses to establish fan-in and/or fan-out connections between the plurality of neurons (processor can easily find associated synaptic weights to fired neuron by matching the incoming spike packet with entries in a routing table; lookup table [connections table] organized in a binary tree maintains the mapping between the routing key and the synaptic block in SDRAM – Jin, sec. III(C); see also Figs. 4 (showing that the lookup table stores, inter alia, a source fascicle address), 2 (showing fan-out from pre-synaptic processors to post-synaptic processors)) and using a … masked addressing scheme to address a plurality of connections between a first neuron and one or more other neurons in the neuromorphic computer (when a neuron fires, identical packets are sent by efficient multicast to post-synaptic neurons, and each packet propagates through a series of multicast routers; each router entry contains a key value, a mask, and an output vector – Jin, sec. III(A)), wherein the scheme comprises [using] one or more … bits each router entry [connection address] contains a key value, a mask, and an output vector; when a packet arrives, the routing key encoded in the packet is compared with the key in each entry of a multicast table, after being ANDed with the mask [bits in the address; ANDing with the mask = identifying the neurons to be connected; keys in entries of multicast table = different neuron addresses for identifying neurons to be connected to the first]; if it matches, the packet is sent to the ports [neurons] contained in the output vector of this entry – Jin, sec. III(A); see also Fig. 1; weights in synaptic block transferred to data tightly coupled memory are loaded into a 16 element circular input array; updating of the weight [at destination neurons] is reconfigurable and can be designed according to the type of synapse; linear accumulate operation is used – id. at sec. III(C), last paragraph);
performing, by a router, a lookup in the connections table to obtain a first neuron address associated with the first neuron (event-address mapping scheme keeps synaptic weights at the post-synaptic end and sets a relationship (in the lookup table) between the spike event and the address of the synaptic weight; hence no synaptic weight information needs to be carried in a spike event; when a neuron fires, routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers according to a pre-loaded routing table in each router, and finally arrives at the destination fascicle processors – Jin, sec. III(A), first paragraph; see also Figs. 1 (showing that the routing keys contain, inter alia, a fascicle ID [neuron address]), 4 (showing that the fascicle ID corresponds to the source fascicle); note also that insofar as the router is sending the spike packet to the destination fascicle and no lookup would occur absent this routing, the router is ultimately responsible for the lookup)…; and 
transmitting, by the router, a spike signal to each of the identified neurons to cause each of the identified neurons to perform spike integration and/or synaptic weight updates (when a neuron fires, packets referred to as routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers according to the pre-loaded routing table in each router, and finally arrives at the destination fascicle processors – Jin, sec. III(A), first paragraph; weights in synaptic block transferred to data tightly coupled memory will be loaded into a 16-element circular input array; updating of the weight is reconfigurable and can be designed according to the type of synapse – id. at last paragraph before sec. IV).”
Jin does not appear to disclose explicitly the remaining limitations of the claim.  However, Kean discloses “using a wildcard … addressing scheme to address a plurality of connections between a first [location] and one or more other [locations] in the … computer (in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) to be addressed – Kean, col. 29, l. 51-col. 30, l. 1; see also Figs. 32a-c)…, wherein the scheme comprises permuting one or more wildcard bits in a wildcard connection address with 0s and 1s to allow the wildcard connection address to form two or more different … addresses (in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X, where X can be permuted to 0 or 1], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) [IDs] to be addressed [note that all addresses are different] – Kean, col. 29, l. 51-col. 30, l. 1; see also Figs. 32a-c)…; 
[wherein] the first … address contain[s] at least one wildcard value (in an example of wildcard addressing, if a user sets a wildcard address 100001 and applies a row address 010101, the value 1 in the least and most significant bits causes rows with addresses 010100 (20), 010101 (21), 110100 (52), and 110101 (53) to be addressed [so that the row address is functionally equivalent to X1010X, where X is a wildcard] – Kean, col. 29, l. 51-col. 30, l. 1; note that Jin discloses “neuron addresses”); … [and]
translating, by the router, the first … address into two or more … IDs based on the at least one wildcard value and the scheme, each of the two or more … IDs identifying a different [address] (in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) [IDs] to be addressed [note that all addresses are different] – Kean, col. 29, l. 51-col. 30, l. 1; see also Figs. 32a-c; wildcard register allows many memories in the same column of cells to be written simultaneously with the same data; for instance, a 2:1 multiplexer can be built using cell routing multiplexers – id. at col. 29, ll. 22-50 (note that since the result of the procedure is that multiple rows are addressed, or data are routed to them, the circuitry that performs the translation functions as a “router”; note also that Jin discloses “neuron addresses” and “neuron IDs” as noted above)….”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to use wildcards in the addressing scheme, as disclosed by Kean, and an ordinary artisan could reasonably expect to do so successfully. One motivation for doing so would be to allow for greater flexibility and efficiency in the addressing scheme than would be available in a one-to-one scheme.  See Kean, col. 29, l. 20-col. 30, l. 1 (wildcard register allows many cell configuration memories in the same column of cells to be written simultaneously with the same data).

Claim 25 is a non-transitory machine-readable medium claim corresponding to method claim 11 and is rejected for the same reasons as given in the rejection of that claim.

in an example of wildcard addressing, when a user has not set any bits in the wildcard and has applied the row address 010101 (decimal 21), only the row 21 is addressed; however, if the user has set the most and least significant bits as wildcards and applies the row address 010101 [functionally equivalent to X1010X, where X can be read as 0 or 1], the wildcards cause the rows with addresses 010100 (decimal 20), 010101 (decimal 21), 110100 (decimal 52), and 110101 (decimal 53) [IDs] to be addressed [note that all addresses are different] – Kean, col. 29, l. 51-col. 30, l. 1; see also Figs. 32a-c).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to use wildcards in the addressing scheme, as disclosed by Kean, and an ordinary artisan could reasonably expect to do so successfully. One motivation for doing so would be to allow for greater flexibility and efficiency in the addressing scheme than would be available in a one-to-one scheme.  See Kean, col. 29, l. 20-col. 30, l. 1 (wildcard register allows many cell configuration memories in the same column of cells to be written simultaneously with the same data).

Regarding claim 15, Jin, as modified by Kean, discloses that “the plurality of connections comprises fan-in connections from the one or more other neurons to the first neuron (neurons W1, W7, and W8 [other neurons] are all connected to the top neuron in the “Post-synaptic processors” box [first neuron] – Jin, Fig. 2).”

Regarding claim 16, Jin, as modified by Kean, discloses that “the plurality of connections comprises fan-out connections from the first neuron to one or more other neurons (each group on a bank comprises a number of blocks, each containing synaptic words for all connections from one pre-synaptic neuron to post-synaptic neurons, a one-to-many [fan-out] connection scenario – Jin, sec. III(B); see also Fig. 2).”

2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kean and further in view of Basso et al. (US 20150341364) (“Basso”).
Regarding claim 2, Jin, as modified by Kean and Basso, discloses that “the neuron addresses are encoded using a first two bit value to represent a wildcard value, a second two bit value to represent a binary 1 and a third two bit value to represent a binary 0 (each position within a ternary content addressable memory is formed with a two bit encode, providing four combinations: 0, 1, wildcard, and never match – Basso, paragraph 4).”It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin and Kean to store addresses with two-bit wildcard values, as disclosed by Basso, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to provide flexibility in the addressing scheme.  See Basso, paragraph 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kean and Basso and further in view of Chen et al. (US 20140108718) (“Chen”).
Regarding claim 3, neither Jin, Kean, nor Basso appears to disclose explicitly the further limitations of the claim.  However, Chen discloses that “translating the … address comprises replacing the first two bit value with a 1 to generate a first … ID … and replacing the first two bit value with a 0 to generate a second … ID … (longest continuous masks having the identical don’t care [wildcard] bit are 011** and 001**; two continuous don’t care bits may be replaced with 00 to obtain two binary numbers [IDs]: 01100 and 00100; these two bits may also be replaced with 01 – Chen, paragraph 140).”
Jin, Kean, Basso, and Chen are all in the field of data routing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin, Kean, and Basso to replace a two-bit wildcard with a 0 to get one identifier and with a 1 to get a second, as disclosed by Chen.  In so doing, an ordinary artisan before the effective filing date would merely be applying the known method of replacing a two-bit wildcard with a 1 or a 0 to get different values, as disclosed by Chen, to the neuromorphic processor with wildcard-enabled See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kean and further in view of Walter et al., “Neuromorphic Implementations of Neurobiological Learning Algorithms for Spiking Neural Networks,” in 72 Neural Networks 152-167 (2015) (“Walter”).
Regarding claim 4, neither Jin nor Kean appears to disclose explicitly the further limitations of the claim.  However, Walter discloses that “at least one neurosynaptic core comprising one or more of the plurality of neurons (single neurosynaptic core contains a grid of 256 x 256 synapses – Walter, p. 159, Fig. 7).”
Jin, Kean, and Walter all relate to the routing of data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin and Kean such that the neurons comprise a neurosynaptic core, as disclosed by Walter, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to reproduce the temporal dynamics exhibited by biological neurons.  See Walter, Introduction, first paragraph.

Regarding claim 5, Jin, as modified by Kean and Walter, discloses that “the neuron ID for each of the plurality of neurons comprises a core identifier to identify the neurosynaptic core that the neuron belongs to and a local identifier to identify the neuron within the neurosynaptic core (routing key contains a fascicle ID including a 4-bit processor ID [core identifier] and a 10-bit neuron ID [local identifier] – Jin, Fig. 1).”

Regarding claim 12, neither Jin nor Kean appears to disclose explicitly the further limitations of the claim.  However, Walter discloses that “each of the plurality of neurons belongs to one of a plurality of single neurosynaptic core contains a grid of 256 x 256 synapses – Walter, p. 159, Fig. 7).”
Jin, Kean, and Walter all relate to the routing of data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin and Kean to implement the method on neurosynaptic cores, as disclosed by Walter, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to reproduce the temporal dynamics exhibited by biological neurons.  See Walter, Introduction, first paragraph.

Regarding claim 13, Jin, as modified by Kean and Walter, discloses that “the neuron address for each of the plurality of neurons comprises a core identifier to identify the neurosynaptic core that the neuron belongs to and a local identifier to identify the neuron within the neurosynaptic core (routing key contains a fascicle ID including a 4-bit processor ID [core identifier] and a 10-bit neuron ID [local identifier] – Jin, Fig. 1).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kean and Walter and further in view of Gross et al. (US 20140219279) (“Gross”).
Regarding claim 6, neither Jin, Kean, nor Walter appears to disclose explicitly the further limitations of the claim.  However, Gross discloses that “the wildcard value may be used within the core identifier and/or the local identifier (ternary content-addressable memories contain a large number of entries from hundreds to several thousand; each entry contains binary address [local identifier] information and a wildcard – Gross, paragraph 48).”
Jin, Kean, Walter, and Gross are all in the field of data routing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin, Kean, and Walter to use a wildcard value within a local identifier, as See Gross, paragraph 49.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kean and further in view of Liang et al. (US 7035948) (“Liang”).
Regarding claim 8, neither Jin nor Kean appears to disclose explicitly the further limitations of the claim.  However, Liang discloses that “a virtual bank of a first [memory unit]… is configured to store … information for… a second [memory unit] when a portion of a virtual bank associated with… the second [memory unit] is full (buffer memory is partitioned into a first memory buffer [virtual bank] and a second memory buffer, and data packets are written into a first memory buffer until the first memory buffer is full, after which time data packets are written in the second memory buffer while data packets are being read from the first memory buffer – Liang, claim 1).”
Jin, Kean, and Liang all relate to data routing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin and Kean to store information on a second memory unit when a first memory unit is full, as disclosed by Liang.  Jin, as modified by Kean, discloses a “base” neuromorphic processor containing neurons with unique identifiers whose connections are stored in memory.  Liang discloses that when one portion of memory is full, another portion of memory may be used to store information.  An ordinary artisan before the effective filing date could have applied this memory allocation technique disclosed by Liang to the domain of neuromorphic processing in much the same way that it is accomplished in von Neumann architectures with the predictable result that available memory space is used efficiently.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, Kean, and Liang and further in view of Arimilli et al. (US 7454585) (“Arimilli”).
core includes source registers and target registers, and a valid bit [dummy indicator] is associated with the address within the registers; a valid bit is set for a source address range Rs, Rs + Rn and target address range Rt, Rt + Rn; if a store operation tries to write to Rs, Rs + Rn while the valid bit is set, the store instruction will be blocked or stalled; if the store or load operation tries to read/write to Rt, Rt + Rn while the memory copy instruction is being executed (i.e., while the valid bit is set), both the load and store operation will be blocked until the valid bit is no longer set – Arimilli, col. 8, ll. 45-67; see also Fig. 2 [i.e., the setting of the valid bit indicates that Rt, Rt + Rn, rather than Rs, Rs + Rn, is storing the information for Rs, Rs + Rn]).”
Jin, Kean, Liang, and Arimilli all relate to data routing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin, Kean, and Liang to set a dummy indicator to show where information is being stored, as disclosed by Arimilli.  Upon using the teachings of Liang to apply the space-efficient memory allocation techniques of Liang to the neuromorphic processing domain, an ordinary artisan could further have looked to Arimilli to apply an indicator bit in determining what information gets sent where, with the predictable result that the storage of the data in memory is controlled by the indicator bit.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, Kean, Liang, and Arimilli and further in view of Jantunen et al. (US 20180262968) (“Jantunen”).
Regarding claim 10, neither Jin, Kean, Liang, nor Arimilli appears to disclose explicitly the further limitations of the claim.  However, Jantunen discloses that “an incoming … packet is sent to the … second [memory unit] if the dummy indicator is set and to … the virtual bank on the first [memory unit] if the a radio frequency (RF) packet may carry a flag [dummy indicator] that indicates the routing destination – Jantunen, paragraph 68 [i.e., the packet is sent to a second destination if the flag is set to send the packet to the second destination and is sent to another destination otherwise]).”
Jin, Kean, Liang, Arimilli, and Jantunen are all in the field of data routing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin, Kean, Liang, and Arimilli to route packets based on the setting of a dummy indicator, as disclosed by Jantunen.  Upon using the teachings of Liang and Arimilli to store data in spaces in memory on the basis of the use of an indicator when other areas of memory are full, an ordinary artisan could use the teachings of Jantunen further to use the indicator to route packets of data on the basis of the indicator value, with the predictable result that the destination of the data is controlled by the indicator.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Modha (US 20140081893) (“Modha”) and further in view of Palmer et al. (US 9558444) (“Palmer”) and Arimilli.
Regarding claim 17, Jin discloses “[a] method comprising:
assigning each of a plurality of neurons in a neuromorphic computer a neuron address … uniquely [to] identify the neuron (when a neuron fires, packets referred to as routing keys are sent by efficient multicast to post-synaptic neurons; each packet propagates through a series of multicast routers according to a pre-loaded routing table in each router, and finally arrives at destination fascicle processors – Jin, sec. III(A), first paragraph; see also Fig. 1 (showing that the routing key contains a fascicle ID and a neuron ID [address]));
assigning a portion of a synaptic memory to each of the plurality of neurons, wherein each neuron’s assigned portion of the synaptic memory is configurable to store a set of connection information to be used by the neuron to connect to one or more other neurons (SDRAM used for synaptic weight storage between pre-synaptic and post-synaptic processors comprising neurons in a neuromorphic computer has a hierarchical structure: the memory comprises banks, each of which comprises groups, each of which comprises blocks, each of which comprises synaptic words containing weights and a post synaptic neuron ID [connection information] – Jin, sec. III(B); see also Figs. 2-3)…
wherein upon a spike of [a] first neuron, the first neuron is to access [a] first set of connection information in the synaptic memory to perform spike [operations] when [an] indicator is inactive, and to transmit [a] second set of connection information to the second neuron for spike [operations] by [a] second neuron when the … indicator is active (each router key contains a key value, a mask and an output vector; when a packet arrives, the routing key encoded in the packet is compared with the key in each entry of the MC table, after being ANDed with the mask; if it matches [i.e., if a non-matching indicator in the routing key is inactive], the packet is sent to the ports contained in the output vector of this entry [i.e., a first set of connection information matching a particular set of neurons is accessed]; otherwise [i.e., if a non-matching indicator in the routing key is active], the packet is sent across the router by default routing [to a second neuron], normally via the port opposite the input – Jin, sec. III(A), second paragraph [i.e., a second set of connection information not matching any neurons is transmitted to the “default” neurons]; updating of weights [in response to spike] is reconfigurable and can be designed according to the type of synapse; a linear accumulate operation is used – id. at last paragraph before sec. IV).”
Jin does not appear to disclose explicitly the further limitations of the claim.  However, Modha discloses “access[ing] … connection information in the synaptic memory to perform spike integration (each neuron integrates input signals arriving on its dendrite and generates a spike in response to the integrated input signals exceeding a threshold – Modha, abstract; for each excitatory spike received by the neuron, an input integrator module increases a membrane potential of the neuron by a certain amount, while for each inhibitory spike the neuron receives the input integrator module decreases the membrane potential by a certain amount; if input to the neuron increases above a voltage threshold, a spike is generated – id. at paragraph 28; each synapse comprises a synapse device such as SRAM that permits reading and updating synapse weights along axons and dendrites in response to a spiking event – id. at paragraph 46 [so the spike integration involves accesses to connection information])….”
Jin and Modha both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to access connection information in memory as part of the spike integration process, as disclosed by Modha, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that weights are not updated unless a spiking event has actually occurred.  See Modha, paragraph 18 (spiking signals are sent in response to an integrated input spike exceeding a threshold). 
Neither Jin nor Modha appears to disclose explicitly the further limitations of the claim.  However, Palmer discloses “storing a first set of connection information associated with a first neuron in the portion of the synaptic memory assigned to the first neuron … (in a data structure for a neuron stored in sequential memory, context information is stored including the address being used in sequential memory to store the block and connection values being used; for instance, for a neuron having 10 connections, the block would include 10 connection values – Palmer, col. 5, ll. 11-48; see also Fig. 3A); and
storing a second set of connection information associated with a second neuron … in the portion of the synaptic memory assigned to the first neuron … (in a data structure for a neuron stored in sequential memory, context information is stored including the address being used in sequential memory to store the block and connection values being used; for instance, for a neuron having 10 connections, the block would include 10 connection values [i.e., the portion of memory assigned to the neuron stores connection information associated with ten different neurons] – Palmer, col. 5, ll. 11-48; see also Fig. 3A).”
Jin, Modha, and Palmer all relate to memory allocation for neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin and Modha to store connection information for multiple See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).
Neither Jin, Modha, nor Palmer appears to disclose explicitly the further limitations of the claim.  However, Arimilli discloses “storing a first set of … information … in [a] portion of the … memory … when a dummy indicator is inactive (core includes source registers and target registers, and a valid bit [dummy indicator] is associated with the address within the registers; a valid bit is set for a source address range Rs, Rs + Rn and target address range Rt, Rt + Rn; if a store operation tries to write to Rs, Rs + Rn while the valid bit is set, the store instruction will be blocked or stalled; if the store or load operation tries to read/write to Rt, Rt + Rn while the memory copy instruction is being executed (i.e., while the valid bit is set), both the load and store operation will be blocked until the valid bit is no longer set – Arimilli, col. 8, ll. 45-67; see also Fig. 2 [i.e., while the valid bit is not set, the store operation can write a first set of information to Rt, Rt + Rn]); and
storing a second set of … information … instead of the first set of … information in the portion of the … memory … when the dummy indicator is active (core includes source registers and target registers, and a valid bit [dummy indicator] is associated with the address within the registers; a valid bit is set for a source address range Rs, Rs + Rn and target address range Rt, Rt + Rn; if a store operation tries to write to Rs, Rs+ Rn while the valid bit is set, the store instruction will be blocked or stalled; if the store or load operation tries to read/write to Rt, Rt + Rn while the memory copy instruction is being executed (i.e., while the valid bit is set), both the load and store operation will be blocked until the valid bit is no longer set – Arimilli, col. 8, ll. 45-67; see also Fig. 2 [i.e., while the valid bit is set, the memory copy operation can write a second set of information, different from the first set of information written by the store operation, to Rt, Rt + Rn]).”
See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Regarding claim 18, Jin, as modified by Modha, Palmer and Arimilli, discloses that “the set of connection information comprises one or more neuron addresses (synaptic word [address] represents one synapse and contains, inter alia, a post-synaptic neuron ID – Jin, sec. III(B), Fig. 3).”

Regarding claim 19, Jin, as modified by Modha, Palmer and Arimilli, discloses that “the set of connection information comprises synaptic weights associated with the one or more other neurons (SDRAM is used for storage of synaptic weights from a source fascicle to a local fascicle; synaptic weight storage has a hierarchical structure – Jin, sec. III(B); see also Figs. 2 and 3).”

Regarding claim 20, Jin, as modified by Modha, Palmer and Arimilli, discloses that “the portion of the synaptic memory assigned to the neuron is identified by a portion of the neuron’s address (event address mapping scheme involves routing keys being sent to post-synaptic neurons when a neuron fires; a portion of each routing key is a 10-bit neuron ID [portion of address] – Jin, Fig. III(A); see also Fig. 1).”

neuron ID comprises the 10 least significant bits of the routing key – Jin, Fig. 1).”

Regarding claim 22, Jin, as modified by Modha, Palmer and Arimilli, discloses that “each neuron’s assigned portion of the synaptic memory is the neuron’s virtual bank (data structure stored in sequential memory is configured to store blocks [virtual banks] of context information that can be read from, and/or written two, sequentially; the blocks correspond to each of the plurality of neurons of the neural processing system – Palmer, col. 5, ll. 11-20).”It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin, Modha, and Arimilli to store information for the neurons in a virtual bank, as disclosed by Palmer.  In so doing, an ordinary artisan before the effective filing date would merely be combining the known method of assigning neurons in a neuromorphic computer a unique identifier, as disclosed by Jin in view of Modha and Arimilli, with the known technique of assigning each neuron a bank of memory for storing connection information, as disclosed by Palmer, with the predictable result that the neurons have, up to a point, separate spaces in memory.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Modha, Palmer, and Arimilli and further in view of Walter.
Regarding claim 23, neither Jin, as modified by Modha, Palmer, Arimilli, and Walter, discloses that “each of the plurality of neurons belongs to one of a plurality of neurosynaptic cores (single neurosynaptic core contains a grid of 256 x 256 synapses – Walter, p. 159, Fig. 7).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jin, Modha, Palmer, and Arimilli to embed the neurons on neurosynaptic See Walter, Introduction, first paragraph.

Regarding claim 24, Jin, as modified by Modha, Palmer, Arimilli, and Walter, discloses that “the neuron address for each of the plurality of neurons comprises a core identifier to identify the … core that the neuron belongs to and a local identifier to identify the neuron within the …core (routing key contains a fascicle ID including a 4-bit processor ID [core identifier] and a 10-bit neuron ID [local identifier] – Jin, Fig. 1 [note that Walter discloses that the cores in question are neurosynaptic cores]).”

Response to Arguments
Applicant's arguments filed January 8, 2021 (“Arguments”) have been fully considered but they are not persuasive.
Applicant first argues that the combination of Jin and Kean does not teach claim 1’s “at least one memory to store, in a connections table, neuron addresses with wildcard values to establish fan-in and/or fan-out connections between the neurons” because (a) the SDRAM of Jin stores synaptic weights rather than neuron addresses; and (b) even assuming that the SDRAM stores neuron addresses, the addresses are not used for establishing fan-in and/or fan-out connections between neurons.  Remarks at 8.  However, Examiner did not suggest that the SDRAM of Jin is the claimed memory.  On the contrary, the lookup table (the “connections table” of the claim) is shown by Figure 4 to be stored in each fascicle of the chip.  Figure 4 also shows that the lookup table receives a source fascicle address (the claimed “neuron address”) and a source fascicle mask.  Read in combination with the first paragraph of section III(A), which indicates that the lookup table sets a relationship between a spike event and the address of a synaptic weight, and Figure 2, which shows that the synaptic weights W1-W8 establish fan-out connections from pre-synaptic processor to post-synaptic processors, it is clear both that the lookup table contains neuron addresses and that the lookup table helps to establish fan-out connections between neurons.

Applicant then argues that the combination of Jin and Kean does not teach claim 1’s “a plurality of neurons, each neuron uniquely identifiable with a neuron identifier” because it is allegedly unclear how each neuron is uniquely identifiable by a neuron ID in Jin, specifically arguing that the neuron IDs of Jin could identify either a destination neuron or a source neuron.  Remarks at 9-10.  Applicant fails to recognize, however, that the claim merely requires that the neuron be “uniquely identifiable.”  There is no requirement in the claim that the identifier identify any particular neuron; the only requirement is that the ID identify one and only one neuron.  Applicant does not, and could not, suggest that the neuron IDs of Jin identify both source and destination neurons.  Even assuming arguendo that the reference is ambiguous as to which neuron is being identified, there is no dispute that only one is being identified, which is all the claim requires.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, the flexibility and efficiency gains disclosed by Kean’s wildcard scheme would have suggested to an ordinary artisan before the effective filing date that using wildcard bits in memory addresses, and in particular in the neuron IDs disclosed by Jin, would allow the system to use largely the same data to address multiple memory locations (e.g., neurons) simultaneously, with only the wildcard bits, rather than the entire addresses, being changed.
Applicant then argues that the combination of Jin and Kean does not disclose that “the first neuron address contain[s] at least one wildcard value” because the wildcard of Kean is allegedly a separate mask applied to an address rather than contained in the address.  Remarks at 10-11.  However, this is a distinction without a difference.  Kean column 29, lines 22-29 indicate that a “logic 1 bit in the wildcard register indicates that the corresponding bit in the address is to be taken as ‘Don’t-Care’: that is, the address decoder will match addresses independent of this bit.”  In other words, upon application of the wildcard register to the address, the address bits corresponding to 1 bits in the wildcard register become wildcards themselves.  That is, the wildcards are “contained” in the address upon application of the mask.

Applicant then argues that the combination of Jin, Palmer, Modha, and Arimilli does not teach claim 17’s “storing a first set of connection information associated with a first neuron in the portion of the synaptic memory assigned to the first neuron when a dummy indicator is inactive” and storing a second set of information associated with a second neuron instead when the dummy indicator is active because Palmer allegedly does not describe storing, in the space assigned to one neuron, the context information assigned to another neuron.  Applicant continues by arguing that Arimilli does not overcome this alleged deficiency because the information stored in the memory range of Arimilli may be the same regardless of the status of the valid bit.  Remarks at 12.  Regarding the first argument, Palmer discloses a data structure for a neuron stored in sequential memory that includes connection information associated with all the neurons to which the neuron is connected.  Because connection information is fundamentally information about both neurons being connected, the data structure must therefore store both information about the neuron to which the data structure relates (viz. that it is connected to ten different neurons) and about other neurons (viz. that ten other neurons are connected to it).  Regarding the second argument, even assuming for the sake of argument that the information stored in Rt, Rt + Rn can be the same regardless of whether the valid bit is set, it is clearly not the case that the same information must be stored regardless of the valid bit status, or rather, that the data being copied to Rt, Rt + Rn while the valid bit is set must be the same as the data being written to Rt, Rt + Rn while the valid bit is not set.  In other words, as long as Arimilli does not disclose that a different set of information may not be stored when the valid bit is set versus when it is not set, Arimilli discloses “storing a second set of … information … instead of the first set of … information … when the dummy .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125